Citation Nr: 1020173	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-02 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased initial rating in excess of 
10 percent for the service-connected tinnitus.

3.  Entitlement to an initial compensable rating for the 
service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 2002 to August 
2002 and from October 2003 to February 2005, with subsequent 
service with Army National Guard.

This case initially came before the Board of Veterans' 
Appeals (Board) from a January 2006 rating decision of the RO 
that granted service connection for tinnitus and assigned a 
10 percent evaluation, effective on February 17, 2005; denied 
service connection for bilateral hearing loss; and deferred 
the issue of service connection for lumbar strain.  

Subsequently in March 2006, the RO granted service connection 
for a lumbar strain and assigned a no percent evaluation, 
effective on February 17, 2005.

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in April 2010.  A copy of 
the hearing transcript is of record.

As the claim on appeal involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue on appeal in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service connected 
disabilities).  

The issue of an increased evaluation for the service 
connected cervical spine has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction and refers it to the AOJ for appropriate 
action.  

The issue of entitlement to an initial compensable rating for 
the service-connected lumbar strain is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran currently is not shown to have bilateral 
hearing loss disability for VA compensation purposes.   

3.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, which is the highest schedular rating 
authorized under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The claim of service connection for bilateral hearing 
loss must be denied by operation of law.  38 U.S.C.A. §§ 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).   

2.  The claim for an increased rating for the service-
connected tinnitus in excess of 10 percent evaluation is 
denied; nor is there a legal basis for the assignment of 
separate schedular 10 percent disability ratings for the 
service-connected bilateral tinnitus.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002, 
2009); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in a June 2005 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need to advise VA of or submit any 
further medical evidence that pertained to the claims.  

In a March 2006 letter, the RO advised the Veteran of how 
disability ratings and effective dates are assigned.  

The case was thereafter readjudicated in a December 2006 
Statement of the Case.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
post service VA treatment records, statements from the 
Veteran's representative, and the Veteran's own statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with VA examinations in October 2005 and December 
2005 with an addendum in February 2006.  The reports of these 
examinations reflect that the examiners reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical and 
audiological examination and rendered the appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.

The Board therefore concludes that the examinations are 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

Finally, in Manning v. Principi, 16 Vet. App. 534 (2002), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive of the matter.  

Similarly, VA's General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim, or to assist the veteran 
in developing evidence to substantiate a claim, where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOGCPREC 5-2004.

As discussed, the VCAA provisions have been considered.  The 
Veteran has been specifically notified of the evidence needed 
to substantiate the claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  He was an 
active participant in the claims process and he responded to 
VA's requests for information.  

Any error in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Conway, supra.  As such, there is no 
indication that there is any prejudice to the Veteran in 
considering this matter on the merits.  Id, Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  




Analysis

Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  



Service Connection for Hearing Loss 

The claim of service connection for hearing loss must be 
denied by operation of law in this case.  Based upon its 
review of the record, the Board finds that the Veteran 
currently is not shown to have a hearing loss disability as 
defined in 38 C.F.R. § 3.385.  

At the Veteran's November 2001service entrance audiometric 
examination, the audiometric studies revealed puretone 
thresholds of 5, 0, 0, and 0 decibels for the right ear and 
0, 0, 0, and 0 decibels for the left ear at 1000, 2000, 3000 
and 4000 hertz, respectively.  The service entrance 
examination report noted normal ears, and a PUHLES profile 
for hearing at 1.  

Accordingly, the Veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (A 
veteran is presumed to have been sound upon entry into active 
service, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service).  

The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to 4 (medical condition or physical defect 
that is below the level of medical fitness required for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower 
extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992). 

At the Veteran's service separation audiometric examination 
in January 2005, the audiometric studies revealed puretone 
thresholds of 5, 0, 0, and 25 decibels for the right ear and 
5, 0, 0, and 0 decibels for the left ear at 1000, 2000, 3000 
and 4000 hertz, respectively.  

To the extent "hearing loss" is indicated at the time of 
his separation from service, the October 2005 audiometry 
results do not show a hearing loss disability as defined in 
38 C.F.R. § 3.385.  Moreover, a PUHLES profile for hearing 
remained unchanged at 1.

The Veteran's post-service treatment records likewise show no 
evidence of a hearing loss disability as defined in 38 C.F.R.  
§ 3.385. 

During the October 2005 VA audiometric examination, the 
Veteran reported experiencing excessive noise exposure due to 
firing machine guns and rifles on the rifle range, as well as 
from the loud equipment used to build up the base where he 
was stationed in Iraq.  

The audiometric studies revealed puretone thresholds of 0, 0, 
5, and 5 decibels for the right ear and 0, 0, 5, and 0 
decibels for the left ear at 1000, 2000, 3000 and 4000 hertz, 
respectively.  

The speech discrimination ability was 96 percent in the right 
ear and 96 percent in the left ear.  

The VA examiner diagnosed the Veteran with normal to mild 
sensorineural hearing loss of the right ear and normal to 
moderately severe sensorineural hearing loss of the left ear.

In short, the current level of left and right ear hearing  
acuity does not meet the definition of hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Without a 
showing of current disability, service connection may not be 
granted.  

The Board has carefully considered the Veteran's lay 
assertions in this regard.  In an April 2004 Notice of 
Disagreement, the Veteran reported that his hearing loss 
began in Kuwait during a convoy training assignment.  
Furthermore, in his January 2001 Substantive Appeal, he 
indicated that while his hearing was not real bad, but he did 
have ask people to repeat what they said.  These assertions 
are not competent evidence for establishing that he suffers 
from a hearing disability for VA compensation purposes.  

According to 38 C.F.R. § 3.385, a hearing disability for VA  
purposes is defined according to hearing acuity shown at 
frequencies 500, 1000, 2000, 3000, and 4000 Hz, and by 
considered speech recognition scores.  The evidence does not 
show, nor does the Veteran assert, that he has a hearing loss 
in these frequencies meeting the requirements of 38 C.F.R. § 
3.385.  

Accordingly, the Veteran's lay assertions are not probative 
with regard to the issue of whether he is currently diagnosed 
with a hearing loss disability for VA purposes.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

In sum, there is no medical evidence of any bilateral hearing 
loss meeting the criteria of 38 C.F.R. § 3.385 such that it 
could be considered a disability for VA compensation 
purposes.  

As such, the claim of service connection for bilateral 
hearing loss must be denied under the law.  


Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  

Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2009).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as here, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  

Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  


Evaluation of tinnitus

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As will be 
discussed, until recently this was a matter of some dispute.]

10% Tinnitus, recurrent. 

Note: A separate evaluation for tinnitus may be combined with 
an evaluation under diagnostic codes 6100, 6200, 6204, or 
other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.  

10% Tinnitus, recurrent. 

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2009).

The Veteran filed his claim of service connection for 
tinnitus in January 2006.  Therefore, only the most recent 
version of the regulation is applicable to his claim.  
However, under all versions of the regulation, the maximum 
rating which is available for tinnitus is 10 percent.  


Schedular Rating for Tinnitus

The Veteran is seeking inter alia entitlement to an increased 
disability rating for his service-connected tinnitus.  The 
current version of Diagnostic Code 6260, effective June 13, 
2003, makes it clear that a single evaluation of 10 percent 
for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  

The Federal Circuit, however, recently reversed the Court's 
holding in Smith, concluding that the Court erred in not 
deferring to the VA's interpretation of Diagnostic Code 6260, 
which is that a veteran is entitled only to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  
See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); see 
also 38 U.S.C.A. § 7252(b) (West 2002) [commanding that "the 
Court may not review the schedule of ratings for disabilities 
. . . or any action of the Secretary in adopting or revising 
the rating schedule"]; Wanner v. Principi, 370 F.3d 1124 
(Fed. Cir. 2004) [holding that the Secretary's discretion 
over the rating schedule is "insulated from judicial 
review," with one recognized exception limited to 
constitutional challenges].  

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the 10 percent rating is the highest schedular rating 
available for tinnitus.  The arguments of the Veteran and his 
representative are in opposition to the Federal Circuit's 
holding.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
Veteran's appeal to this extent must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 


Extraschedular Rating Consideration for Tinnitus

The provisions of 38 C.F.R. § 3.321(b)(1) have also been 
considered.  However, in this case, the evidence does not 
show that the Veteran's tinnitus disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards so as to warrant referral under 
38 C.F.R. § 3.321(b)(1) at any time during the rating period.  

Here, the Veteran lay assertions are shown to be contemplated 
by the currently assigned 10 percent rating as provided by 
the established criteria.  He has not presented any 
statements showing a level of industrial inadaptability that 
would otherwise obviate the application of the regular 
schedular standards for evaluating tinnitus or otherwise 
warrant extraschedular consideration in this case.  

Moreover, the evidence of an exceptional disability picture, 
such as frequent hospitalization or marked interference with 
employment due to the tinnitus disability, has not been 
presented in this case.  Hence, the Board finds that 
consideration of an extraschedular rating is not indicated in 
this case.  

For these reasons, an initial increased rating for the 
service connected tinnitus is denied.  See Sabonis, supra.  


ORDER

The claim of service connection for bilateral hearing loss is 
denied as a matter of law.

An initial rating in excess of 10 percent for tinnitus, to 
include separate schedular 10 percent disability ratings for 
bilateral tinnitus, is denied.  


REMAND

VCAA specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  

There is evidence of record which tends to show that the 
service-connected lumbar strain may have worsened since the 
last VA examination in December 2005. 

During the April 2010 hearing, the Veteran indicated that his 
range of motion had declined (see page 9) and that he was 
experiencing a numbness and tingling in his lower extremities 
(see page 12).

The Board also notes that the evidence shows that the Veteran 
continues to have low back pain.  Another examination is 
necessary to determine the current severity of this 
disability since the last examination was performed in 2005.

Because of the evidence of possible worsening since the last 
examination, a new examination is needed to determine the 
severity of the lumbar strain.  Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

VA is required to conduct an accurate, descriptive, and 
contemporaneous medical examination based on the complete 
medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) (VA's duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  

The record shows that the Veteran has received medical 
treatment for the lumbar strain from the VA healthcare 
system.  Of record are VA treatment records dated from 
January 2005 to October 2006.  The RO should obtain the VA 
treatment records from the VA Healthcare System dated since 
October 2006.  38 U.S.C.A. § 5103A(b)(1) (West 2002).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to obtain copies of all records of the 
Veteran's treatment of the service-
connected lumbar strain from the VA 
Healthcare System dated since October 
2006 and to incorporate them into the 
record.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the current severity of the service-
connected lumbar strain.  The Veteran's 
VA claims folder must be made available 
to the examiner for review in connection 
with the examination.

The examiner should specify the range of 
motion in degrees of the thoracolumbar 
spine including forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The examiner should specifically note all 
symptomatology and manifestations caused 
by the lumbar spine disability and should 
specify whether the lumbar spine 
disability causes limitation of motion, 
pain, spasm, severe guarding, abnormal 
gait, or abnormal spine contour.  

The examiner should indicate whether the 
lumbar strain has required any periods of 
doctor prescribed bed rest.  The examiner 
should also indicate if the lumbar strain 
results in partial or complete paralysis, 
neuralgia or neuritis of any nerve.  If 
so, the examiner should specify the nerve 
involved, and express an opinion as to 
whether any partial paralysis, neuritis 
or neuralgia is mild, moderate or severe.  
The examiner should provide a rationale 
for the opinions.   

3.  Following completion of all indicated 
development to the extent possible, the 
RO should readjudicate the issue 
remaining on appeal in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and any representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable period of time for 
response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.   

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


